Citation Nr: 0925631	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for anxiety, claimed as 
depression, including as secondary to service-connected 
recurrent varicose veins of the right and left lower 
extremities.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to August 
1973.  He served in Vietnam from April 15, 1966 to October 
10, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
April 2006 claim for service connection for anxiety, claimed 
as depression.

The Veteran was provided a statement of the case regarding 
the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) in December 2008.  
However, he did not file a substantive appeal and the issue 
is not the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for recurrent 
varicose veins of the right and left lower extremities.

2.  There is competent medical evidence showing that the 
Veteran's current anxiety is caused by his service-connected 
recurrent varicose veins of the right and left lower 
extremities.





CONCLUSION OF LAW

The Veteran's current anxiety is secondary his service-
connected recurrent varicose veins of the right and left 
lower extremities.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated June 2006 and December 2007, provided to the 
Veteran before the August 2006 rating decision and the 
January 2008 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in December 2007.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with a VA 
examination in September 2007, to which an addendum was 
appended in January 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends that events in service caused him to 
experience depression.  The Board notes that although the 
Veteran claimed entitlement to service connection for 
depression in April 2006, he has not been diagnosed with that 
condition, and therefore the Board will proceed with a 
determination of the most similar condition with which the 
Veteran has been diagnosed-anxiety.  See Brokowski v. 
Shinseki, --- Vet. App. ---, 2009 WL 1586901 (2009); Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Moreover, at the 
Veteran's August 2007 Decision Review Officer (DRO) hearing, 
his representative assented to viewing the claim as one for 
entitlement to service connection for anxiety.  Therefore, 
the Veteran's claim will hereinafter be referred to as a 
claim for entitlement to service connection for anxiety.

In his April 2006 claim, the Veteran stated that he served in 
transportation and mess hall occupations in Vietnam, and was 
subjected to "frequent mortar attacks because of being near 
an ammunition dump."  He further stated that "I saw many 
injured soldiers coming to the hospital for treatment."  The 
Veteran stated that he now has trouble sleeping.  In a June 
2006 statement, the Veteran noted that he was taken to a 
hospital during his service in Vietnam in 1966 because, in 
the performance of his duty as a cook with the 48th 
Transportation Group, he had slit his left wrist open while 
"opening a can of ham," and "while I was being treated, I 
saw two soldiers being brought into the hospital [who] had 
been shot to death.  They were bloody from head to foot."  
In a September 2007 letter, the Veteran alleged that he 
witnessed two helicopters with the 48th Transportation Group 
"fly together and blow up" in July 1966 in Long Bien, 
Vietnam, resulting in the deaths of all who were on board.  
In another September 2007 letter, the Veteran stated that 
while he was getting treatment for his wrist in Vietnam, he 
saw wounded soldiers and a dead soldier.  In his March 2008 
substantive appeal, the Veteran wrote that he is not sleeping 
well, and has dreams "of [Vietnam] stress disorder."  He 
stated that his symptoms include depression; involuntary 
shaking of his hand, head, and arms; and forgetfulness.

In his August 2007 hearing before a DRO, the Veteran stated 
that he witnessed dead bodies while waiting to be treated for 
the wrist laceration that he sustained while opening "big 
cans of ham."  The Veteran also stated that he had problems 
with a nervous stomach in service in 1959 and 1969.  The 
Veteran asserted that, right after service, he was unable to 
sleep more than three hours per night, and had "dreams about 
Vietnam, seeing the boys killed."  The Veteran did not state 
whether he actually witnessed people being killed during his 
service in Vietnam.

Additionally, the Veteran stated at his August 2007 DRO 
hearing that he began receiving treatment for his anxiety 
from a private doctor within a year of leaving service, and 
that he would "get a letter from him showing that [he] 
started getting treatment that early."  However, the Veteran 
has not submitted any letter stating that he began receiving 
treatment for anxiety (or depression) within a year of his 
retirement from service in August 1973.

The Veteran's service treatment records indicate that he was 
treated for "gastrointestinal upset [secondary] to emotional 
problems" in August 1969.  The clinician noted that his 
emotional problems were due to his situation "at home."  In 
his November 1973 separation examination, the Veteran 
indicated that he had, or had in the past, "nervous trouble 
of any sort."  However, he was found to be psychiatrically 
normal on clinical evaluation at separation.

Following service, the Veteran was treated at a VA hospital 
from December 1977 until March 1978.  Although his 
provisional diagnosis included "anxiety neurosis," his 
final diagnosis did not include that condition.  Rather, it 
included a diagnosis of alcohol addiction, noted as probably 
being due to marital discord.

In March 2006, a VA psychiatrist diagnosed the Veteran with 
anxiety disorder secondary to his cardiovascular disease and 
breathing-related sleep disorder.  The clinician recorded 
that the Veteran reported that "I think there is still a 
fear of Vietnam...the blasts from the weapons.  I don't think I 
really let go of all of it."  The clinician ruled out a 
diagnosis of PTSD, and stated that sleep apnea should be 
considered the primary cause of the Veteran's insomnia.

In April 2006, the VA psychiatrist diagnosed the Veteran with 
anxiety disorder secondary to his cardiovascular disease, 
breathing-related sleep disorder, and varicose veins.  That 
diagnosis was confirmed by VA clinicians in June 2006 and 
July 2006.

Also in June 2006, the Veteran stated that he has dizziness 
and disequilibrium from "when that cherry bomb went off and 
messed my ears up in 1964."  According to the Veteran's 
September 1981 statement, that bomb went off while he was 
training for service in Vietnam.  A March 1966 entry in the 
Veteran's service treatment records confirms that he 
sustained a right ear condition in 1964 as a result of an 
explosion.  The Veteran has not alleged that this pre-Vietnam 
training incident contributed to his anxiety.

In December 2006, a VA nurse practitioner suggested that the 
Veteran be assessed for PTSD.  In February 2007, the Veteran 
reported having nightmares about Vietnam 2 to 3 times per 
week, and flashbacks to Vietnam triggered when he sees a 
soldier in uniform.  The VA clinician ruled out PTSD, and 
diagnosed the Veteran with anxiety disorder secondary to his 
cardiovascular disease and breathing-related sleep disorder.  
In March 2007 and May 2007, a VA clinician diagnosed the 
Veteran with PTSD, and with anxiety disorder secondary to his 
cardiovascular disease and breathing-related sleep disorder.  
In June 2007 and July 2007, VA clinicians diagnosed the 
Veteran with anxiety disorder secondary to his cardiovascular 
disease and breathing-related sleep disorder, and with PTSD 
related to Vietnam; however, the clinicians cited no evidence 
that tends to confirm the Veteran's asserted stressors.  In 
September 2007, the Veteran stated that he has dreams about 
being in service, and about war, but denied having flashbacks 
or hypervigilance.  The VA clinician diagnosed the Veteran 
with anxiety disorder secondary to his cardiovascular disease 
and breathing-related sleep disorder, and with PTSD related 
to Vietnam.

Also in September 2007, the Veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file.  The 
examiner recorded that the Veteran reported having mild to 
moderate exposure to combat in Vietnam, including sustaining 
soft tissue damage during a grenade explosion; seeing a dead 
body while being treated for a non-combat-related injury; 
experiencing sadness and horror about the children who were 
caught up in the war; and experiencing recurrent fear of 
losing his life.  The Veteran also reported that although he 
was not on the front lines of combat, he was fired at a 
handful of times, and he manned a rocket launcher.  The VA 
examiner diagnosed the Veteran with anxiety disorder not 
otherwise specified (NOS), and subclinical symptoms of PTSD.  
She opined that the Veteran's emotional troubles in August 
1969 were caused by marital stress, and that stress from his 
now-prior marriage was not the cause of his current anxiety.  
However, she also opined that the Veteran's current anxiety 
is related to his service in Vietnam.  In a January 2008 
addendum, the VA examiner opined that "the Veteran's current 
anxiety condition is unrelated to the anxiety that he 
experienced while in the service in 1969," which was related 
to his family problems.  She further opined that "the 
Veteran's current anxiety condition is at least [as] likely 
as not caused by his combat stress."  Moreover, she opined 
that "the Veteran's current anxiety condition is at least 
[as] likely as not caused by his current medical problems, 
most of which [are] not currently service-connected."

In March 2008, the Veteran told a VA clinician that he has 
nightmares about Vietnam 3 times per week, and thinks about 
Vietnam "all the time," although he stated that he was not 
involved in active combat.

In March 2008 and April 2008, VA clinicians diagnosed the 
Veteran with PTSD and a breathing-related sleep disorder, and 
noted the Veteran's prior diagnosis of anxiety disorder 
secondary to his cardiovascular disease and breathing-related 
sleep disorder.

On a thorough review of the Veteran's record, the Board is 
unable to locate any evidence to corroborate his allegations 
that he witnessed mortar attacks, injured or dead soldiers, a 
fatal collision of two helicopters, or a grenade explosion in 
Vietnam.  The Board is also unable to locate any evidence to 
corroborate the Veteran's allegation that he was fired at a 
handful of times, or that he manned a rocket launcher.  (The 
Veteran's service treatment records do show that he lacerated 
his left forearm on a can of ham in October 1966, but they 
make no mention of him seeing or being affected by the sight 
of dead or wounded soldiers.)  The National Personnel Records 
Center (NPRC) provided records of the Veteran's service in 
June 2006, but they do not contain any evidence that tends to 
confirm the Veteran's asserted causes of his anxiety.

The opinions of the VA examiner and VA clinicians relating 
the Veteran's current psychiatric condition to his service in 
Vietnam constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  However, they cannot support a grant of service 
connection, because they are based on the Veteran's 
uncorroborated account of his active service experiences.  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  In this case, the Board finds 
the Veteran's comments that he witnessed mortar attacks, 
injured or dead soldiers, a fatal collision of two 
helicopters, and a grenade explosion in Vietnam; was fired at 
a handful of times; and manned a rocket launcher to be both 
uncorroborated and outweighed by the evidence of record.  
Specifically, the Board finds no mention in the Veteran's 
service personnel records or service treatment records of 
diagnoses of or treatment for anxiety except in relation to 
marital problems, and no evidence of combat experience or 
combat decorations.  Moreover, as noted above, the Veteran 
was found to be psychiatrically normal on clinical evaluation 
at separation from service.  (A remand to verify the 
Veteran's September 2007 contention that he witnessed two 
helicopters with the 48th Transportation Group "fly together 
and blow up" in July 1966 in Long Bien, Vietnam, resulting 
in the deaths of all who were on board, is not necessary in 
this case, because the Veteran's claim is granted on other 
grounds.)

The Veteran believes that his anxiety is related to his time 
in service.  However, as a layperson with no apparent medical 
expertise or training, the Veteran is not competent to 
comment on the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the Board is unable to grant the Veteran's 
claim for entitlement to service connection for anxiety on a 
direct basis.

The Board notes that the Veteran has only sought service 
connection for anxiety on a direct basis.  However, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Similarly, 
in Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that VA's duty to assist attaches to the investigation 
of all possible in-service causes of a disability, including 
those unknown to the Veteran.  Id. at 1271; see also Comer v. 
Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  The Federal 
Circuit and the Court of Appeals for Veterans Claims (Court), 
however, have clarified that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 
2005) (denial of a claim by the Board is a decision as to all 
potential theories of entitlement, not just those considered 
and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and 
can be lost forever if not addressed).

In this case, the Veteran has been granted service connection 
for his varicose veins.  As noted above, VA clinicians 
diagnosed the Veteran with anxiety disorder secondary to his 
cardiovascular disease, breathing-related sleep disorder, and 
varicose veins in April 2006, June 2006, and July 2006.  
Moreover, in the January 2008 addendum to her September 2007 
examination, the VA examiner opined that "the Veteran's 
current anxiety condition is at least [as] likely as not 
caused by his current medical problems, most of which [are] 
not currently service-connected." [Emphasis added.]  The 
Board notes that there is no requirement that a condition be 
related to a majority of the Veteran's service-connected 
conditions in order to be granted; a competent medical nexus 
opinion linking a current disability to any service-connected 
condition is sufficient to support a grant of service 
connection on a secondary basis.  Velez v. West, 11 Vet. App. 
148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 
(1998); McQueen v. West, 13 Vet. App. 237 (1999).  
Consequently, the Veteran is entitled to a grant of service 
connection for anxiety, as secondary to his service-connected 
varicose veins.


ORDER

Service connection for anxiety, as secondary to the Veteran's 
service-connected varicose veins, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


